Case 3:20-cv-01036-BJD-MCR Document 1-2 Filed 09/15/20 Page 1 of 3 PagelD 8
Filing # 100251147 E-Filed 12/12/2019 05:11:47 PM

IN THE CIRCUIT COURT, FOURTH
JUDICIAL CIRCUIT, IN AND FOR.
DUVAL COUNTY, FLORIDA

CASE NUMBER:
DIV:

ARTESHA PLAIR as natural guardian of,
K.E., a minor child

Plaintiff,

v.

THE KRYSTAL COMPANY,
Defendant.

/
COMPLAINT.AND DEMAND FOR JURY TRIAL
Plaintiff, ARTHESHA PLAIR as natural guardian of K.E.,; a Minor: Child,
(hereinafter “Plaintiff’), by and through the undersigned attorney, sues Defendant, THE

KRYSTAL COMPANY, (hereinafter “Defendant”); and alleges:

1. This is an action for damages that exceed $15,000.00.

2. At all times material hereto, Plaintiff was a resident of Duval. County,
Florida.

3. At all times material. hereto, Defendant was a Tennessee cotporation

authorized to do business in ‘the State of Florida, conducting business and holding real
estate in Duval County, Florida at 5814 Normandy Boulevard, Jacksonville, FL 32205,
whose registered agent, CT Corporation System, is located at:1200 South Pine Island Rd.,

Plantation, FL 33324.

ARTESHA PLAIR v. THE KRYSTAL COMPANY

Complaint
Page 1 of 3

 
Case 3:20-cv-01036-BJD-MCR Document 1-2 Filed 09/15/20 Page 2 of 3 PagelD 9

4, On or about December 29, 2015, Defendant was in possession of a building
located at 5814 Normandy Boulevard, Jacksonville, FL 32205, that was open to the public
for retail sales, and members of the public were invited therein as business invitees.

a, At that time and place, Plaintiff went to the property of Defendant for the
purpose of purchasing and consuming food.

6. At that time and place, K.E. a minor child, slipped on an area of wet or
greasy tile flooring on the Defendant’s premises and fell sustaining injury.

7. At that time and place, Defendant negligently maintained the premises in
that the floors were not clean, there were no floor mats, and no wet floor signs warning of
any danger.

8. Defendant failed to adequately inspect the premises prior to opening the
premises to the public to ensure that the premises were in a reasonably safe condition.

9. Defendant failed to provide maintenance on the premises prior to opening
the premises to the public to ensure that the premises were in a reasonably safe condition,

10. Defendant failed to warn Plaintiff of the negligently maintained premises,
i.e. wet floor or greasy floor.

11. The negligent condition was known to Defendant or had existed for a
sufficient length of time so that Defendant should have known of it.

12. As a proximate result of the negligence of Defendant, Plaintiff suffered
bodily injury and resulting pain and suffering, disfigurement, mental anguish, loss of
capacity for the enjoyment of life, expense of hospitalization and loss of earnings and
earning capacity. The losses are either permanent or continuing and Plaintiff will continue

to suffer the losses in the future.

ARTESHA PLAIR v. THE KRYSTAL COMPANY

Complaint
Page 2 of 3
Case 3:20-cv-01036-BJD-MCR Document 1-2 Filed 09/15/20 Page 3 of 3 PagelD 10

WHEREFORE, Plaintiff, demands judgment against Defendant, THE KRYSTAL
COMPANY, for damages, with interest and costs. Plaintiff demands a jury trial as to all

issues triable as a matter of right by jury.

DATED this 12th day of December, 2019.

Respectfully Submitted,

THE SOUD LAW FIRM

JEFRREY D! SOUD, ESQ.

Florida Bar No: 976090

575 Wells Road

Orange Park, FL 32073

Ph (904) 353-9000 / Fax (904) 353-
999]

Email:
civilpleadings@soudlaw.com
Attorney for Plaintiff

 

 

ARTESHA PLAIR v, THE KRYSTAL COMPANY

Complaint
Page 3 of 3
